         Case 1:19-mj-00186-DAR Document 1-1 Filed 07/17/19 Page 1 of 5



               STATEMENT OF FACTS IN SUPPORT OF A COMPLAINT

       On Tuesday, July 16, 2019, at approximately 9:00am EST, a task force officer with the

Federal Bureau of Investigation (“FBI”)/Metropolitan Police Department (“MPD”) Child

Exploitation Task Force (“CEHTTF”) was operating out of a satellite office in Washington, D.C.

in an undercover capacity (“UC”). In that capacity, the UC entered a public KIK 1 group titled,

“Dau Verify.” The UC was previously given administrative authority over this group by the KIK

user who established the group. While monitoring the group activity, the UC observed a KIK

user using the KIK user name, “jdone83” with a display name of “Joshua Mccarty,” who was

subsequently identified by the FBI as Joshua McCarty with a date of birth of

     , and a residential address in Ohio (herein “McCARTY”). McCARTY entered the room as

a new user at 9:07am EST. The UC initiated a private KIK chat with McCARTY.

       During the course of the chat, McCARTY identified himself as now divorced, but

previously the step-father of a 13-year-old child residing in     . The UC informed McCARTY

that he was the father of an 8-year-old girl and that he had a girlfriend who had a 6-year-old son.

At the outset of the chat, McCARTY stated, “I did 5 yrs in prison for doing “live stuff”… So Im

as real about this as anyone.” McCARTY stated that his ex-wife had gotten him arrested for

molesting his step-daughter. The UC asked McCARTY to prove he was “cool,” to which

McCARTY responded by stating, “Im gonna send u my registration page so u can see im not

playing brb.” 2 McCARTY then sent the UC a photo of his sex offender registration profile. The

profile contained a heading stating, “Joshua David McCarty, Registered Sex Offender” and



1
  KIK is a free mobile messaging application that allows users to exchange messages and
content, including images and videos, over a cellular device. KIK also allows members to create
groups that allow users to communicate as a group and send pictures and videos.
2
  All text abbreviations and typographical errors in quoted text language are original. “Brb” is a
text abbreviation for “be right back.”
                                                 1
           Case 1:19-mj-00186-DAR Document 1-1 Filed 07/17/19 Page 2 of 5



contained a photograph of McCARTY’s face. It listed a last known address of

                                 . Also included on the registry was McCARTY’s date of birth

(              ), race (white), sex (male), eye color (blue), and height (6 ft 1 in). The image of

McCARTY depicted him with tattoos on both sides of his neck. The UC asked for further

validation of his identity, for McCARTY to take a “live” picture showing the sides of

McCARTY’s neck to confirm the person to whom the UC was chatting was, in fact, McCARTY.

McCARY did so and sent the UC two live images depicting each side of his neck. The tattoos in

the live images match the tattoos depicted in the sex offender registration picture.

          The UC asked McCARTY, “what are you looking to do here?” McCARTY responded,

“talk try and trade etc.” McCARTY stated that his step-daughter was 13 when he was previously

convicted, but that he began molesting her at age 7. The UC sent McCARTY an image of his

purported child, depicting her upper body. 3 McCARTY responded that the child was

“beautiful.” McCARTY stated that his step-daughter “was stunning….perfect ass and the

thickest pussy ever.” McCARTY stated that with his step-daughter, “I got all the way…Well she

couldnt take it all but she tried.” McCARTY stated that his ex-wife had gotten him arrested for

molesting his step-daughter, which resulted in the divorce.

          When the UC asked McCARTY what he was “looking to trade,” McCARTY stated, “To

be 100% honest i don’t have shit. Im just getting back into it really. I just got out april 25th.”

The UC sent another image depicting his purported child’s clothed abdomen. 4 McCARTY

stated, “…Im so fuckin hard….Im sure u got some vids…” McCARTY continued, “I used to

have hours and hours of vids.” In response to the UC asking McCARTY “what ages” of videos

he was interested in, McCARTY responded, “Younger the better.”


3
    The image did not depict a real child.
4
    The image did not depict a real child.
                                                    2
           Case 1:19-mj-00186-DAR Document 1-1 Filed 07/17/19 Page 3 of 5



          Regarding the UC’s purported daughter, the UC claimed to mostly perform “oral” with

her. McCARTY responded, “Bet shes got a beautiful pussy…So pink and tight…I’d love to say

that…? Meant see*” McCARTY stated that this was “the first time ive reached out since being

home.” McCARTY stated that (impliedly, prior to McCARTY’s arrest) he had “so much shit it

was crazy,” referring to images and videos of child pornography. When the UC asked if the

police found it when he was arrested, McCARTY stated, “No…Thank god or they would have

buried me in prison.” McCARTY claimed he “destroyed” his videos of his stepdaughter “before

I went on the run.” McCARTY further stated the he got himself “a burner phone to do this on.”

          During the course of the chat, McCARTY also stated that he molested 3 neighborhood

boys ages 6, 9, and 10. McCARTY stated, “I love tiny lil dicks….And there assholes are

delicious.” McCARTY then sent the UC an image of his erect penis under his pants.

McCARTY instructed the UC regarding the UC’s purported child to “wake her up….Lets do

it….I want you to do it all….I wanna see ur dick in her mouth her pussy anything ur willing to

show.” The UC said he could not make the video at that moment, to which McCARTY

responded, “Damn im ready to cum already.”

          McCARTY also told the UC to take a picture of his purported girlfriend’s 6 year-old boy.

McCARTY stated, “Bet he has a great lil dick….U gonna show me?” The UC asked McCARTY

what he wanted to see, and McCARTY responded, “his lil dick.” The UC then sent an image

depicting the male child’s clothed abdominal region. 5




5
    The image did not depict a real child.
                                                 3
         Case 1:19-mj-00186-DAR Document 1-1 Filed 07/17/19 Page 4 of 5



        After receiving the image of the UC’s girlfriend’s purported son, “God damn that so hot.

U hard?” McCARTY stated, “I got a link 4 u if u want it.” The UC asked “what kind of link?”

to which McCARTY described the link as containing 391 videos of children as young as 3.

When the UC asked, “Can u send,” McCARTY bartered with the UC, “Show me that pussy.”

The UC sent an image of his purported daughter revealing her abdomen with the shirt lifted.

McCARTY responded, “Once i see a vid of that pussy of course….” The UC said he would send

a video “when I’m alone with them.” McCARTY sent the UC a “MegaLink” 6 and stated,

“Better not play me….Graphic vids too for all that I just sent you.”

        The UC viewed the MegaLink titled, “cp full” which contained 1.89 gigabytes of

material. The following is a description of examples of videos that were contained within the

link:

    1. A video depicting a prepubescent female being anally penetrated by an adult male penis;

    2. A prepubescent child sucking an adult male penis until the male ejaculates;

    3. A prepubescent child wearing a blindfold sucking an adult male penis;

    4. A prepubescent toddler child in a bathtub masturbating and sucking the penis of an adult

        male;

    5. A video of a toddler female sucking an adult male penis.

        After exchanging messages about the UC’s purported girlfriend, McCARTY sent the UC

an image of his exposed erect penis, about which he stated, “I waan put in ur daughters mouth.”

McCARTY then stated, “Watch any of then vids yet?”




6
  MegaLink is a cloud-based storage account that allows users to share images and videos via
link with other users.
                                                4
         Case 1:19-mj-00186-DAR Document 1-1 Filed 07/17/19 Page 5 of 5



       Based on the foregoing, the UC contacted law enforcement in Ohio, where McCARTY is

registered as a sex offender. Law enforcement there confirmed that McCARTY had been

convicted of Gross Sexual Imposition on a Child, a felony in the third degree. An official with

the Sheriff’s Office in Summit County, Ohio, Office Sex Offender Unit confirmed that

McCARTY currently resides at                                         , which is a halfway house for

convicted offenders.

                                              Respectfully submitted,




                                              Timothy Palchak
                                              Detective
                                              MPDC


       Subscribed and sworn to before me on this 17th day of July, 2019




                                              _________________________________________
                                              DEBORAH A. ROBINSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                  5
